UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4187



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMIE TASHAWN WILLIAMSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-02-757)


Submitted:   December 8, 2005          Decided:     December 21, 2005


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Ray Coit Yarborough, Jr., Florence, South Carolina, for Appellant.
J. Strom Thurmond, Jr., United States Attorney, Rose Mary Parham,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jamie Tashawn Williamson appeals his sentence in the District

of South Carolina on his conviction for being a felon in possession

of a firearm.       By this appeal, Williamson makes two contentions:

(1) that his sentence was imposed in contravention of the Sixth

Amendment; and (2) that the sentencing court erroneously cross-

referenced the attempted murder provision of the United States

Sentencing     Guidelines         (the       “Guidelines”)      in        calculating

Williamson’s sentence.      As explained below, we vacate Williamson’s

sentence    because    it   was    imposed      in   violation       of    the   Sixth

Amendment, and we do not address his Guidelines calculation claim.



                                         I.

     On July 23, 2002, the grand jury charged Williamson with being

a felon in possession of a firearm, in contravention of 18 U.S.C.

§ 922(g)(1).     Williamson had pleaded guilty pursuant to a plea

agreement, and his presentence report (“PSR”) assigned him a base

offense level of 14 and placed him in criminal history category V.

The PSR recommended an enhancement because the firearm at issue was

stolen, an enhancement for using the firearm in connection with

another    felony     offense,    and    a    reduction   for    acceptance         of

responsibility.       Williamson accepted the PSR’s recommendation but

the Government objected, asserting that the court should cross-

reference    § 2A2.1(a)(1) of the Guidelines because Williamson used


                                         2
the firearm in an attempted murder.      After hearing testimony from

the alleged victim, the court agreed with the Government and cross-

referenced § 2A2.1(a)(1) in calculating Williamson’s sentence.          It

therefore assigned Williamson an offense level of 28, which it then

reduced to 25 for acceptance of responsibility.         Combining offense

level 25 with criminal history category V yielded a sentencing

range of 100 to 125 months, and the court sentenced Williamson to

100 months in prison.

     Williamson   has   timely   noted   his   appeal    and   we   possess

jurisdiction pursuant to 28 U.S.C. § 1291.



                                  II.

     Williamson asserts on appeal that his sentence was imposed in

contravention of the Sixth Amendment because it is supported by

judicially found facts.1    Because Williamson failed to object at



     1
      The Government contends on appeal that Williamson waived his
Sixth Amendment claim in his plea agreement by stating his
“understand[ing]” that he would be sentenced in conformity with the
Guidelines.    See Appellee’s Br. at 7.      We disagree with the
Government’s contention.     Although we have recognized that a
defendant’s explicit waiver of the right to appeal a sentence
imposed within the statutory maximum constitutes a waiver of his
Sixth Amendment sentencing claims, see United States v. Blick, 408
F.3d 162, 172 (4th Cir. 2005), we have never held that an
“understanding” that a sentence would be imposed in a particular
manner constitutes a waiver of appeal rights. We observe that the
Second Circuit has recently rejected a similar contention. See
United States v. Hamdi,        F.3d     , No. 03-1307-CR, 2005 WL
3366948, *5-*7 (2d Cir. Dec. 12, 2005) (concluding that defendant’s
“agree[ment]” to be sentenced under the Guidelines did not waive
right to appeal sentence).

                                   3
sentencing on Sixth Amendment grounds, however, our review of his

claim is for plain error only.         See United States v. Ebersole, 411

F.3d 517, 534 (4th Cir. 2005).

      In United States v. Booker, the Supreme Court concluded that

the   Sixth     Amendment     prohibits        judicial     factfinding      under   a

mandatory guidelines regime that results in a sentence greater than

the maximum justified solely by the facts found by a jury beyond a

reasonable doubt or admitted by the defendant.                See 125 S. Ct. 738,

750 (2005); see also United States v. Hughes, 401 F.3d 540, 547

(4th Cir. 2005) (“[A] sentence exceeding the maximum allowed based

solely    on    the   facts   found   by       the   jury   [or   admitted    by   the

defendant] violates the Sixth Amendment.”). In light of the Booker

mandate, Williamson’s sentence contravened the Sixth Amendment. By

his plea agreement, Williamson admitted only to being a felon in

possession of a firearm.            That admission alone supports a base

offense level of 14, which combined with criminal history category

V yields a sentencing range of 33 to 41 months.                     See U.S.S.G. §

2K2.1(a)(6) (2002).       Based on its finding that Williamson used the

firearm    in    an   attempted    murder,       the   sentencing    court     cross-

referenced § 2A2.1(a)(1) and sentenced Williamson to 100 months.

Because Williamson’s sentence exceeded that which the admitted

facts would have supported, it was imposed in contravention of the

Sixth Amendment.        And such a Sixth Amendment error constitutes

reversible plain error.           See Hughes, 401 F.3d at 547 (concluding


                                           4
that       sentence   imposed   in   contravention   of   defendant’s   Sixth

Amendment right to jury trial is plainly erroneous and warrants

relief).



                                       III.

       Pursuant to the foregoing, we vacate Williamson’s sentence and

remand for such resentencing proceedings as may be appropriate.2



                                                      VACATED AND REMANDED




       2
      Because we vacate Williamson’s sentence on Sixth Amendment
grounds, we do not reach his contention that the sentencing court
erred in applying the § 2A2.1(a)(1) cross-reference. See Hughes,
401 F.3d at 556 n.15 (observing that we need not address Guidelines
calculations claims in every case involving error under Booker).

                                        5